DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,932,309 to Corey et al.
Regarding claim 1, Corey ‘309 discloses an adaptor that removably attaches to a portable electronic device, the adaptor comprising: a body 12 having a front surface and an opposing back surface; a mounting member including a slot 20 bounded by two opposing side edges, the slot being configured and dimensioned to receive a portion of a grip device supported on the portable electronic device (fig. 5); a flexible accessory 40 supported by the body and configured to be formed into a variety of shapes and constructed to support the portable electronic device (figs. 4-6); wherein during use the grip device B is received within the slot 20 of the mounting member to support the portable electronic device on the body (fig. 5) and the flexible accessory 40 is formed into one of a stand to support the portable electronic device on a surface or a support that at least partially wraps around an object during use (fig. 8).
Regarding claim 2, Corey ‘309 discloses wherein the adaptor 10 is rotatable around the grip device B so as to position the portable electronic device at any angle.
Regarding claim 3, Corey ‘309 discloses wherein the two opposing side edges of the mounting member 20 are connected by a lower edge having one of a straight or curved shape (Fig. 2).
Regarding claim 4, Corey ‘309 discloses wherein the flexible accessory 40 is removably supported on the body 12.
Regarding claim 5, Corey ‘309 discloses wherein the flexible accessory 40 includes a tubular shape, a first end and a second end, each end being received within one of the at least one receiving brackets 16ab.
Regarding claim 6, Corey ‘309 discloses wherein the body 12 includes at least one receiving arm 16ab constructed and arranged to support the flexible accessory 40.
Regarding claim 10, Corey ‘309 discloses an adaptor kit for removably attaching to a portable electronic device, the adaptor kit comprising: a grip device B including a base constructed and arranged to be supported by a back surface of the portable electronic device; an adaptor including: a body 12 including a front surface and a back surface; a mounting member including a slot 20 bounded by two opposing side edges supported by the body, the slot being configured and dimensioned to receive a portion of the grip device B; a flexible accessory 40 supported by the body and configured to be formed into a variety of shapes and constructed to support the portable electronic device; wherein during use the flexible accessory is formed into one of a stand to support the portable electronic device on a surface or a support that at least partially wraps around an object and supports the portable electronic device (Figs. 6-8).
Regarding claim 11, Corey ‘309 discloses wherein the adaptor is rotatable around the grip device B so as to position the portable electronic device at any angle.
Regarding claim 12, Corey ‘309 discloses wherein the grip device B further includes a button (top) and a receiving portion (portion held in the slot) connecting the button and the base (portion that attaches to the electronic device).
Regarding claim 13, Corey ‘309 discloses wherein the flexible accessory 40 is removably supported on the body 12.
Regarding claim 14, Corey ‘309 discloses wherein the body includes at least one receiving arm 16ab constructed and arranged to support the flexible accessory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,932,309 to Corey et al. in view of US 2013/0299652 to Graham.
Regarding claim 7,  Corey ‘309 discloses an adaptor body having at least one receiving arm or portion that receives the flexible accessory via a hole 26ab.  
Graham ‘652 discloses an adaptor having a portion with at least one receiving bracket 21 constructed and arranged to receive a portion of a flexible accessory 26 as an optional means of attaching the adaptor device to a support surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving arm of the adaptor body taught in Corey ‘309 with the bracket as taught in Graham ‘652 in order to create an enhanced means of attaching and detaching the strap from the adaptor body for ease of use and storage and repair.
Regarding claim 8,  Corey ‘309, as modified, discloses wherein the at least one receiving arm 16ab and the at least one receiving bracket 21 (as modified by Graham ‘652) are a unitary structure.
Regarding claim 9,  Corey ‘309, as modified, discloses wherein the flexible accessory 40 includes a tubular shape, a first end and a second end, each end being received within one of the at least one receiving brackets (as modified by Graham).
Regarding claim 15,  Corey ‘309, as modified, discloses wherein the at least one receiving arm 16ab supports at least one receiving bracket 21 (as modified by Graham) constructed and arranged to receive a portion of the flexible accessory.
Regarding claim 16,  Corey ‘309, as modified, discloses wherein the flexible accessory 40 includes a tubular shape, a first end and a second end, each end being received within one of the at least one receiving brackets (as modified by Graham).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art supports could be used in subsequent office action rejections.  The list of prior art supports is as follows: US-4940204-A OR US-10837596-B2 OR US-20160381259-A1 OR US-20050045681-A1 OR US-20170314732-A1 OR US-20130026316-A1 OR US-20180271241-A1 OR US-20120091307-A1 OR US-20100294908-A1 OR US-20180172205-A1 OR US-20130193909-A1 OR US-20150284160-A1 OR US-20110286217-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/               Primary Examiner, Art Unit 3632